Exhibit 10.70

 

Executive Officer Compensation Information

 

The following table sets forth the annual base salary rates for 2017 and 2018
for the executive officers of Seattle Genetics, Inc. (the “Company”), in each
case based on full-time employment status. The table below also sets forth the
bonuses awarded to the Company’s executive officers for the 2017 fiscal year
under the Company’s 2017 Senior Executive Annual Bonus Plan. The 2018 target
bonuses (based on a percentage of annual base pay as of December 31, 2017) for
the Company’s executive officers under the Company’s Senior Executive Annual
Bonus Plan are also set forth in the table below.

 

Name and Title

   2017 Annual
Base Salary Rate      2017 Bonus      2018 Annual
Base Salary
Rate      2018 Target
Bonus Percentage  

Clay B. Siegall, Ph.D.

   $ 890,000      $ 934,500      $ 921,150        100%  

President & Chief Executive Officer

           

Todd E. Simpson

   $ 493,600      $ 264,076      $ 510,900        50%  

Chief Financial Officer

           

Eric Dobmeier*

   $ 555,706      $ N/A      $ N/A        N/A  

Chief Operating Officer

           

Jonathan Drachman

   $ 531,450      $ 268,382      $ 547,400        50%  

Chief Medical Officer and Executive Vice President, Research and Development

           

Vaughn Himes

   $ 478,400      $ 260,728      $ 507,500        50%  

Chief Technical Officer

           

Darren Cline

   $ 454,300      $ 222,834      $ 482,500        45%  

Executive Vice President, Commercial

           

Jean Liu

           

General Counsel and Executive Vice President, Legal Affairs

   $ 463,500      $ 223,175      $ 479,700        45%  

 

*   Mr. Dobmeier resigned from the company effective December 14, 2017.

 

Director Compensation Information

 

The following table sets forth the compensation components for non-employee
members of the Company’s Board of Directors for 2017 and 2018, including equity
awards.

 

Compensation Element

   2017      2018  

General Board Service – Cash Retainer

   $ 50,000      $ 50,000  

General Board Service – Equity

     

Initial Grant – Number of Options

     14,250        14,250  

Initial Grant – Number of Restricted Stock Units

     5,750        5,750  

Annual Grant – Number of Shares

     9,260        9,260  

Annual Grant – Number of Restricted Stock Units

     3,700        3,700  

Chair Service – Annual Retainer

     

Lead Director

   $ 25,000      $ 25,000  

Audit

   $ 20,000      $ 20,000  

Compensation

   $ 15,000      $ 15,000  

Nominating & Governance

   $ 10,000      $ 10,000  

Committee Member Service – Annual Retainer

     

Audit

   $ 10,000      $ 10,000  

Compensation

   $ 8,000      $ 8,000  

Nominating & Governance

   $ 5,000      $ 5,000  